DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/15/2021 and 3/14/2022 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: prior to allowance, the “Cross-Reference to Related Applications” section of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a body of the driver" in line 4. It is unclear if this is intended to be the same body or a separate body as that referred to in line 2 of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al. (U.S. 2008/0243013, cited by Applicant), herein Yanai. Regarding claim 16, Yanai discloses an ECG measurement method for a vehicle (see Abstract), comprising: recognizing contact of a body of a driver with a first electrode 10 in contact with the body of the driver, and outputting a first electrode signal from the first electrode (see Figure 1 and paragraph [0061]); recognizing contact of a body of the driver with a second electrode 12, and outputting a second electrode signal from the second electrode (see Figure 1 and paragraph [0061]); outputting an ECG signal by differentially amplifying the first electrode signal and the second electrode signal (see paragraph [0067]); evaluating quality of the ECG signal (signal-to-noise ratio, see Abstract and paragraphs [0029] and [0032]); and adjusting impedance compensation of the first electrode signal or the second electrode signal based on evaluating the quality of the ECG signal (see paragraphs [0038]-[0041]).
Regarding claim 17, Yanai discloses storing the ECG signal in an ECG recorder when the quality of the ECG signal is greater than or equal to a threshold (see paragraphs [0019] and [0020]).
Regarding claim 18, Yanai discloses that the evaluating of the quality of the ECG signal comprises: detecting strength and a noise component of the ECG signal; and evaluating the quality of the ECG signal based on the detected strength and noise component of the ECG signal (see Abstract and paragraph [0029] and [0032]).
Regarding claim 19, Yanai discloses that the adjusting of the impedance compensation comprises: adjusting an impedance compensation value of the first electrode signal or the second electrode signal on an independent basis as a result of evaluating the quality of the ECG signal (see Figures 5 and 7 and accompanying disclosure).
Regarding claim 20, Yanai discloses that the adjusting of the impedance compensation comprises: adjusting an impedance compensation value of the first electrode signal or the second electrode signal on an independent basis using the result of evaluating the quality of the ECG signal and vehicle information (see Figures 5 and 7 and accompanying disclosure, vehicle information in paragraph [0087]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (U.S. 2007/0255152) discloses measuring an ECG of a driver of a vehicle; Couronne et al. (EP 2457511) discloses an electrode arrangement for measuring an ECG of a driver of a vehicle; Ozaki et al. (JP2013-27414) discloses an electrocardiographic system for a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792